Citation Nr: 1144298	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  09-50 366 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for bilateral peripheral neuropathy of the lower and upper extremities.

6.  Entitlement to service connection for a dental disorder.

7.  Entitlement to an initial evaluation higher than 50 percent for service-connected posttraumatic stress disorder (PTSD).

8.  Entitlement to an evaluation higher than 10 percent for service-connected diabetes mellitus.

9.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran had active service from October 1961 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).    

Although the Veteran did not file a formal claim for a TDIU during the course of this claim and appeal, the Board notes that, on the VA Form 9, the Veteran's attorney specifically stated that it was their contention that the Veteran was entitled to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  In consideration of the foregoing, the Board has included the issue of entitlement to a TDIU among the other issues on appeal listed above in this decision.  

The issues of: (1) entitlement to service connection for bilateral hearing loss; (2) entitlement to service connection for tinnitus; (3) entitlement to service connection for hypertension; (4) entitlement to service connection for erectile dysfunction; (5) entitlement to an initial evaluation higher than 50 percent for service-connected PTSD; and (6) entitlement to a TDIU are herein and are REMANDED to the RO.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  A preponderance of the evidence weighs against finding that the Veteran currently suffers from peripheral neuropathy of the upper and/or lower extremities.

2.  A preponderance of the evidence weighs against finding that the Veteran currently suffers from a dental disorder caused or aggravated by his diabetes mellitus type II.  

3.  The Veteran's service-connected diabetes mellitus is managed by diet alone and does not require use of medication.  


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral peripheral neuropathy of the upper and lower extremities was not due to, the result of, or aggravated by service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  

2.  The Veteran's claimed dental disorder is not due to, the result of, or aggravated by service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2011).  

3.  The criteria for an evaluation higher than 10 percent for service-connected diabetes mellitus type II have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.119, DC 7913 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his attorney has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

Upon review of the record, the Board concludes that the Veteran was provided with adequate VCAA notice in February 2006 and October 2006 notice letters, as explained below. 

Regarding the service connection claims for peripheral neuropathy and a dental disorder, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf in the October 2006 letter.  Specifically, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders on a secondary basis and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

The Board notes that the Veteran was not informed, in the October 2006 notice letter, as to how VA determines the disability rating and effective date once service connection is established as required by Dingess, supra.  However, the absence of such notice is harmless error because it is moot in this case.  The Veteran's claims are being denied for reasons explained in greater detail below and, consequently, no disability rating or effective date will be assigned.  

Regarding the Veteran's increased rating claim for diabetes mellitus, the Board notes that the RO advised the Veteran in a February 2006 notice letter of the evidence and information needed to substantiate his claim for an increased rating.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claim.  

Thus, the Veteran has been provided with adequate VCAA notice prior to the initial denial of his claims by way of the February 2006 and October 2006 notice letters.  Further, although no longer required, the Veteran was provided with the schedular criteria pertinent to his increased rating claim in a subsequent May 2008 due-process letter.  

He has additionally been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  As stated above, neither the Veteran nor his attorney has alleged any prejudice with respect to the notice, or lack thereof, received for his claims during the course of this appeal.  

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decision, and the March 2009 SOC, which included a discussion of the facts of the claims adjudicated herein, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  

Regarding VA's duty to assist in claims development, the Board notes that the Veteran was afforded with medical examinations in connection with his claims in March 2006, November 2006, and December 2006.  The claims file was available for review by the examiners, and the examination report includes all relevant findings.  The examiners provided adequate rationale in support of their conclusions, as will be explained below.  

In addition, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  Further, post-service treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  Although there are no records from the Social Security Administration included in the record, a remand to obtain such records is not needed because the Veteran told a VA social worker in November 2008 that he was in receipt of Social Security retirement benefits.   There is no indication that the Veteran has received Social Security disability benefits for his claimed disorders or that the SSA has any records pertinent to the claims adjudicated herein.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

Neither the Veteran nor his attorney has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.  

II.  Pertinent Facts, Law, and Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In this case, the Veteran seeks service connection for peripheral neuropathy involving the bilateral upper and lower extremities, and a dental disorder, which he asserts are secondary to his service-connected diabetes mellitus type II.  He has not advanced another theory of entitlement to service connection, nor has one been reasonably raised by the record.  See Robinson v. Shinseki, 557 F.3d 1355(2009) (holding that claims which have no support in the record need not be considered by the Board, because the Board is not obligated to consider "all possible" substantive theories of recovery, and that where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  An increase in severity of a non-service-connected disorder that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the non-service-connected condition, will be service connected.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, supra, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of secondary service connection may be made.  This had not been the previous practice, which suggests that the recent change amounts to a substantive change.  The present case appears to predate the regulatory change.  Consequently, the Board will apply the prior version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

A.  Peripheral neuropathy

As stated above, the Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities, on the bases that the disorders are secondary to his service-connected diabetes mellitus type II.  

The Board notes that the Veteran has reported pain in his joints and occasional numbness affecting in his legs.  See November 2006 VA diabetes mellitus examination report.  He, as a lay person, is competent to report such symptomatology because it requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, with all due respect for the apparent sincerity of his assertions, we find that the Veteran is not shown to suffer from peripheral neuropathy causally related to, or aggravated by, his diabetes mellitus, for reasons explained below.  

In connection with the present claim, which was filed in July 2006, the Veteran underwent a compensation and pension examination.  As stated above, at the November 2006 medical examination, the Veteran reported symptoms of joint pain, and occasional numbness involving his legs.  He denied numbness in the toes and was noted to have no obvious problem with complaints of numbness in his hands.  On physical examination, sensation was intact to light touch in the feet and hands.  The examiner noted that the Veteran had been followed in the vascular clinic and been found to have no functional impairment to flow in his extremities.   He then wrote that the Veteran did not have any detectable peripheral neuropathy of the upper or lower extremities on the day of the examination.  

The Board notes that the medical examiner is a physician and competent to diagnose the Veteran's claimed disability.  Also, he based his conclusion on a thorough interview and examination, as well as consideration of the medical history and lay evidence documented in the claims folder.  For those reasons, the Board affords the medical examiner's opinion significant probative value. 

The Board further notes that the Veteran's treatment records do not show a diagnosis of peripheral neuropathy at any time relevant to the claim/appeal period.  In fact, it appears that the Veteran's complaints involving the lower extremities have been attributed to other current disorders such as bilateral knee degenerative joint disease and chronic lumbar radiculopathy.  See, e.g., VA physical therapy outpatient note dated June 19, 2007.  

Thus, for the foregoing reasons, the Board concludes that, although the Veteran is service-connected for diabetes mellitus and has complained of pain and/or occasional numbness involving the lower extremities, he is not entitled to service connection for peripheral neuropathy of the upper or lower extremities because the most probative and competent evidence reveals that he does not suffer from the claimed disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Board recognizes that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  See McClain v. Nicholson, 21 Vet. App. 319 (2007)(holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  However, where, as here, the overall evidence of record fails to support a diagnosis of the claimed disability based on available clinical data and findings, that holding is of no advantage.  The most probative medical evidence is against finding that the Veteran suffers from the claimed disability.  Therefore, because the preponderance of the evidence is against his claim, service connection for peripheral neuropathy of the upper and/or lower extremities is not warranted.

In reaching this conclusion, the Board has considered 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, mandating that reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable herein.  Gilbert v. Derwinski, supra.

B.  Dental disorder

In this case, the Board notes that the Veteran also asserts that he suffers from a dental disorder due to complications associated with his service-connected diabetes mellitus.  See Dental 2006 VA dental and oral examination report.  He, as a lay person, is competent to report any observable manifestations of a dental disorder that may be present.  See Layno, supra.  However, we find that the Veteran is not shown to suffer from a dental disorder causally related to, or aggravated by, his diabetes mellitus for reasons explained below.  

In connection with the present claim, which was filed in July 2006, the Veteran underwent a compensation and pension examination.  At the December 2006 dental and oral examination, the examiner noted that the Veteran's panoramic radiograph examination revealed multiple missing teeth.  The examiner also noted that the Veteran had many fractured teeth and a very low caries rate for someone who had not had regular dental care.  The Veteran had told the examiner that he almost never went to the dentist.  The examiner noted that there was little indication of moderate of advanced periodontal disease and, in fact, the bony support noted on all remaining teeth was remarkably good considering the lack of oral hygiene, regular dental cleanings, and the extensive build-up of calculus both sub-gingival and supra-gingivally located.  

The examiner concluded that there was no indication that the Veteran's diabetes had negatively affected his dental periodontal status.  In support of the conclusion, the examiner wrote that the Veteran's periodontal health and status were remarkably good considering his long-term neglect both in terms of personal hygiene and in lack of basic dental care.  

The Board notes that the medical examiner is a physician and competent to diagnose the Veteran's claimed disability.  Also, he based his conclusion on a thorough interview and examination, as well as consideration of the medical history and lay evidence documented in the claims folder.  For those reasons, the Board affords the medical examiner's opinion significant probative value. 

While the Board recognizes that the dental and oral examiner did not specifically state that the Veteran's diabetes mellitus had not caused or aggravated his dental disorder, we find that his conclusion that diabetes mellitus did not negatively impact the Veteran's dental disorder sufficiently addresses both causation and aggravation.      

The Board further notes that the Veteran's treatment records do not indicate that he has a dental disorder either causally related to, or aggravated by, his service-connected diabetes mellitus at any time relevant to the claim/appeal period. 

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service connection for a dental disorder because the most probative and competent evidence shows that a dental disorder was not caused or aggravated by his service-connected diabetes mellitus.  Therefore, because the preponderance of the evidence is against his claim, service connection for a dental disorder is not warranted.

In reaching this conclusion, the Board has, as above, considered the reasonable-doubt doctrine at 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  However, because the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable herein.  Gilbert v. Derwinski, supra.

C.  Higher Evaluation for Diabetes Mellitus Type II

The Veteran seeks a disability evaluation higher than 10 percent for diabetes mellitus.  The condition is currently rated under DC 7913.  He filed his claim for an increased rating in January 2006.  

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under DC 7913, diabetes mellitus which is manageable by restricted diet only is rated as 10 percent disabling.  Diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated as 20 percent disabling.  Diabetes requiring insulin, restricted diet, and regulation of activities is rated at 40 percent.  Where the disorder requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, it is rated as 60 percent disabling.  Diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Noncompensable complications are considered part of the diabetic process under DC 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  38 C.F.R. § 4.119.

In order for the Veteran to receive the next higher rating of 20 percent for his diabetes mellitus type II, the evidence must show that management of his diabetes mellitus requires insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  However, the evidence does not support the assignment of a schedular rating of 20 percent for reasons below.  

The Veteran does not contend, and the evidence does not show, that he takes any medication to manage his diabetes mellitus.  Instead, it shows that he manages his symptomatology with diet alone.  At the March 2006 diabetes mellitus examination, the Veteran reported that he was not taking any medicines for diabetes at that time and had not been put on medication for the disability as far as he knew.  Also, in the November 2006 diabetes mellitus examination report, the examiner specifically noted that the Veteran had not been treated with any medications for his diabetes.  Further, a VA February 2009 primary care note includes an assessment of diabetes mellitus managed with an NCS (i.e., no concentrated sweets) diet.  Moreover, review of the Veteran's treatment records does not show that medication has ever been required for management of the Veteran's diabetes mellitus during the claim/appeal period.  Because the schedular criteria specifically contemplates required use of medication for treatment of diabetes and there is no indication that the Veteran has been treated with medication for his diabetes, the preponderance of the evidence weighs against the assignment of a disability rating higher than 10 percent for diabetes mellitus. 

Based on the foregoing, the Board finds that the Veteran's diabetes mellitus more closely approximates the criteria for the currently assigned 10 percent disability rating under DC 7913 throughout this portion of the appeal period and entitlement to a higher rating on a schedular basis is not warranted.  While the Board has considered whether staged ratings are warranted for this period, the factual findings do not show distinct time periods in which the Veteran's diabetes mellitus exhibited symptoms that would warrant different ratings.  See Hart, supra.  Thus, a staged rating is not warranted.    

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the evidence of record, the Board finds there are no other codes that provide a basis to assign an evaluation higher than the rating assigned herein.  The functional impairment associated with the Veteran's diabetes mellitus is best contemplated by the currently assigned disability rating under DC 7913.

The Board has further considered whether the increased rating claim warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's diabetes mellitus to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

In summary, the preponderance of the evidence is against the Veteran's claim for an increased rating, and the reasonable-doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for bilateral peripheral neuropathy of the lower and upper extremities is denied.

Entitlement to service connection for a dental disorder is denied.

Entitlement to an evaluation higher than 10 percent for service-connected diabetes mellitus type II is denied.  


REMAND

Review of the claims folder reveals that the issues below must be remanded for further evidentiary development for reasons explained below.  

A.  Bilateral hearing loss and tinnitus

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma sustained during active military service.

The STRs show that the Veteran was involved in an automobile accident and, in November 1965, complained of a slight ringing in his left ear which he had reportedly had frequently before.  The noted impression at that time was minor skull trauma.  

The Veteran underwent audiological evaluation as part of an annual examination in March 1966.  At that time, the Veteran demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
10 (20)
-
15 (20)
LEFT
5 (20)
0 (10)
5 (15)
-
15 (20)

Later, in June 1966, the Veteran complained of a right ear ache with tinnitus and underwent an audiological examination.  It is noted that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Accordingly, for the audiological evaluations, the Board has converted the ASA units to ISO units in parentheses below.  The Veteran demonstrated pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
25 (30)
LEFT
5 (20)
-5 (5)
0 (10)
-
15 (20)

The noted impression at that time was questionable acoustic trauma.    

There are no audiometric findings on the Veteran's August 1967 separation examination report.  Thus, it does not appear that the Veteran underwent a hearing examination at separation from service.  It is notable, however, that the Veteran acknowledged having ear, nose, and throat trouble but denied having hearing loss on the separation report of medical history dated in August 1967.      

In addition, the Board notes that the Veteran underwent an audiological examination in connection with his claim/appeal. The audiometric results shown in the March 2006 audiological examination report reveals that the Veteran currently has a bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  While the Veteran apparently reported no tinnitus at the time of the examination, he had previously indicated that he had tinnitus and has since stated that he has recurrent tinnitus.  See, e.g., January 2006 VA Form 21-4138 and the November 2007 notice of disagreement (NOD); see also McClain v. Nicholson, supra.  

However, upon review, we find that the opinion provided by the March 2006 audiological examiner is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the examiner noted that the Veteran's hearing loss was consistent with noise exposure for both ears but ultimately concluded that the Veteran's hearing loss was less likely than not related to service without adequate discussion of the relevant complaints and findings included in the Veteran's STRs, particularly those discussed above.  Also, the examiner based her conclusion that the Veteran's hearing loss was less likely as not due to or the result of his time in service on the fact that his hearing was within normal limits at his September 1961 pre-induction examination and the March 1966 annual examination, which was conducted more than a year before the Veteran's separation from active service.  Further, the examiner noted that the Veteran's separation audiogram showed hearing within normal limits bilaterally, which is not shown to be consistent with the record.  As stated above, there are no audiometric findings noted on the August 1967 separation examination report.  Moreover, although the Veteran reported no tinnitus at the examination, an opinion addressing the relative probability or likelihood that tinnitus is related to service is still needed because he has competently reported recurrent tinnitus in statements submitted during the course of the current claim/appeal, and there is no indication that his account of recurrent tinnitus is not credible.  
    
Thus, in consideration of the foregoing, the Board finds that a remand for a supplemental medical nexus opinion based on review of the claims folder is warranted in connection with the current claim, to address the relative probability that the Veteran's hearing loss and tinnitus are directly related to any symptomatology, incident, or event in service, to include in-service noise exposure and/or acoustic trauma.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 175   (1991) (holding that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination). 

B.  Hypertension and erectile dysfunction

The Board also notes that the Veteran underwent diabetes mellitus examinations by the same examiner in March 2006 and November 2006.  In the November 2006 examination report, the examiner concluded that the Veteran's hypertension and erectile dysfunction were not caused by his diabetes because they pre-dated his diabetes.  However, the examiner did not address aggravation. 

Further, regarding hypertension in particular, the Board notes that the basis of the examiner's finding that hypertension pre-existed diabetes is unclear.  The examiner had previously noted in the March 2006 examination report that the Veteran has had diabetes mellitus type II since 2000 but was first diagnosed with hypertension in July 2004.  He specifically noted that, per the claims file, he could not find where hypertension had been diagnosed before that.  The examiner made no reference to any document or evidence to support his finding that the hypertension existed prior to the diabetes.    

Thus, because aggravation was not addressed and the examiner did not sufficiently explain why hypertension is now shown to pre-date the Veteran's diabetes when he had previously stated hypertension was diagnosed after diabetes, a remand for a supplemental medical opinion is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Colvin v. Derwinski, supra.


C.  Higher initial evaluation for PTSD

The Board further notes that the Veteran told a VA psychiatrist in September 2006 that he had been receiving treatment from a psychologist at the Oakland Vet Center for about three months for his psychiatric problems.  A Vet Center summary provided by the Veteran's treating psychologist (P.P., Psy.D.) and dated in March 2006 is of record.  However, there are no Vet Center treatment records included in the claims folder, and no attempt to obtain the records has been made.  In order to evaluate the Veteran's claim for a higher initial rating for PTSD, outstanding Vet Center treatment records should be obtained and reviewed.  See Bell v. Derwinski, 2 Vet. App. 611, 613   (1992) (VA records are constructively part of the record which must be considered); see also U.S. Department of Veterans Affairs, Vet Center History, http://www.vetcenter.va.gov/About_US.asp.  Thus, a remand to obtain the records is required in this case. 

D.  TDIU

Further, as noted above, the Court has held that a request for a TDIU is not a separate claim for benefits, but rather, can be part of any claim for increased compensation.  See Rice v. Shinseki, supra, at 453-54.  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In the present case, the Veteran contends that he is unemployable due to his service-connected disabilities.  See December 2009 VA Form 9.  [The Veteran is currently service-connected for PTSD, rated as 50 percent disabling, and diabetes mellitus type II, rated as 10 percent disabling.  He has a combined rating of 60 percent.] Thus, the issue of entitlement to TDIU has been reasonably raised as a part of the Veteran's increased rating claim.  However, that issue has not yet been developed by the RO.  For this reason, we find that remand of the claim is necessary.    


Accordingly, the case is REMANDED for the following actions:

1.  Arrange to obtain a supplemental medical opinion from the March 2006 VA audiological examiner (or another appropriate examiner if D.L. is not available) to obtain a supplemental medical opinion. If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report. 

a.  Based on review of the claims folder, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current bilateral hearing loss and/or recurrent tinnitus is related to active military service, to include any acoustic trauma (to include caused by in-service noise exposure) or symptomatology shown therein; or whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent).   

b.  If only the answer regarding bilateral hearing loss is in the affirmative, provide an opinion regarding whether it is at least as likely as not that recurrent tinnitus is caused or aggravated by the Veteran's hearing loss; or whether such a relationship to hearing loss based on causation or aggravation is unlikely (i.e., a probability of less than 50 percent).   

c.  The examiner/reviewer should discuss lay and medical evidence contained in the Veteran's STRs, to include the particular entries discussed above, as well as post-service lay and medical evidence in support of his or her conclusions. 

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question posed without resorting to unsupported speculation, the examiner/reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Arrange to obtain a supplemental medical opinion from the March 2006/November 2006 VA diabetes mellitus examiner (or another appropriate examiner(s) if T.G. is not available) to obtain a supplemental medical opinion regarding the Veteran's claims for hypertension and erectile dysfunction.  If another medical examination is needed in order to provide the requested opinion, please so schedule.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner/reviewer in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner/reviewer should be accomplished and all findings reported in detail.  The examiner/reviewer must confirm that the claims folder was reviewed in the examination report. 

a.  Based on review of the claims folder, the examiner/reviewer should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current hypertension and/or erectile dysfunction was caused or aggravated by the Veteran's service-connected diabetes; or whether such a relationship to diabetes mellitus based on causation or aggravation is unlikely (i.e., a probability of less than 50 percent).   

b.  If the answer regarding erectile dysfunction is in the negative, provide an opinion regarding whether it is at least as likely as not that recurrent tinnitus was caused or aggravated by (permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability) diabetes mellitus; or whether such a relationship to diabetes mellitus based on causation or aggravation is unlikely (i.e., a probability of less than 50 percent.).   

c.  The examiner/reviewer should discuss lay and medical evidence contained in the Veteran's STRs, to include the particular entries discussed above, as well as post-service lay and medical evidence in support of his or her conclusions. 

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner/reviewer cannot answer any question posed without resorting to unsupported speculation, the examiner/reviewer should so state, and explain why that is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Request any outstanding treatment records pertaining to the Veteran's PTSD from the Oakland Vet Center.  If these requested records are unavailable, or the search for them otherwise yields negative results, this must be documented in the claims file and the veteran notified in accordance with 38 C.F.R. § 3.159(c). 

4.  Send the Veteran a notice letter pertaining to a claim for entitlement to TDIU, to include a description of the evidence necessary to substantiate a claim for TDIU, the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond.

5.  After any additional notification and/or development deemed necessary is undertaken, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and should be provided with a Supplemental Statement of the Case with appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The purpose of this REMAND is to obtain additional development and to ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


